                   Case 1:19-cv-03685-TSC Document 5 Filed 12/12/19 Page 1 of 2
                                                                                             28 USC 1608 Summons
                                                                                             12/11




                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES POSTAL SERVICE, 475 L'ENFANT PLAZA SW ROOM 6001 WASHINGTON DC 20260-1101
                                          )
                        Plaintiff         )
                                          )
            v.                            )             Civil Action No. 19-3685 TSC
                                          )
NATIONAL ASSOCIATION OF LETTER CARRIERS, AFL-CIO 100 Indiana Ave NW Ste 510, Washington, DC 20001
                                          )
                  Defendant               )



                                          SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address)
                                         NATIONAL ASSOCIATION OF LETTER
                                         CARRIERS, AFL-CIO
                                         100 Indiana Ave NW Ste 510,
                                         Washington, DC 20001



        A lawsuit has been filed against you.

        Within 60 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                      BENTON G. PETERSON
                      Assistant United States Attorney
                      U.S. Attorney’s Office
                      555 4th Street, N.W. - Civil Division
                      Washington, D.C. 20530
                      (202) 252-2534



      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                              ANGELA D. CAESAR, CLERK OF COURT



Date:   12/12/19                                                            /s/ T. Davis
                                                                   Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-03685-TSC Document 5 Filed 12/12/19 Page 2 of 2

28 USC 1608 Summons (12/11) (Page 2)

Civil Action No. 19-3685 TSC

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                        .

          ’ I personally served the summons on the individual at (place)
                                                                              on (date)                          ; or

          ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
          on (date)                           , and mailed a copy to the individual’s last known address; or

          ’ I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                              on (date)                          ; or

          ’ I returned the summons unexecuted because                                                                          ; or

          ’ Other (specify):
                                                                                                                                      .


          My fees are $                       for travel and $                  for services, for a total of $          0.00          .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

Additional information regarding attempted service, etc:
